Exhibit 99.1 Form 8-K/A Bio-Path Holdings, Inc. File No. 333-105075 AUDITED FINANCIAL STATEMENTS OF BIO-PATH, INC. [A Development State Company] BIO-PATH, INC. [A Development State Company] TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Balance Sheet 2 Statement of Operations 3 Statement of Shareholders’ Equity 4 Statement of Cash Flow 5 Notes to Financial Statements 6-10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Bio-Path, Inc. We have audited the accompanying balance sheet of Bio-Path, Inc. [a development stage company] as of December 31, 2007, and the related statements of operations, stockholders' equity, and cash flows for the period ended December 31, 2007. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting theamounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bio-Path, Inc., as of December 31, 2007, and the results of their operations and their cash flows for the period ended December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. /s/ Mantyla McReynolds Salt Lake City, Utah May 16, 2008 1 BIO-PATH, INC. (A Development Stage Company) BALANCE SHEET 31-Dec-07 ASSETS Current assets Cash $ 1,219,358 Restricted cash 208,144 Other current assets 27,434 Total current assets 1,454,936 Other assets Technology license 2,554,167 Less Accumulated Amortization (27,551 ) 2,526,616 TOTAL ASSETS $ 3,981,552 LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities Accounts payable 21,998 Escrow cash payable 208,144 Accrued expense 8,175 Total current liabilities 238,317 Long term debt - TOTAL LIABILITIES 238,317 Shareholders' Equity Preferred Stock, $.001 par value 10,000,000 shares authorized, no shares issued and outstanding Common Stock, $.001 par value, 100,000,000 shares authorized 15,484 15,484,050 shares issued and outstanding Additional paid in capital 4,009,148 Accumulated deficit during development stage (281,397 ) Total shareholders' equity 3,743,235 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 3,981,552 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 2 BIO-PATH, INC. (A Development Stage Company) STATEMENT OF OPERATIONS FOR THE PERIOD FROM INCEPTION (MAY 2007)THROUGH DECEMBER 31, 2007 From inception 05/10/07 to 12/31/07 Revenue $ - Operating expenses Research and development 8,175 General & administrative 271,280 Amortization 27,551 Total operating expenses 307,006 Net operating loss $ (307,006 ) Other income Interest income 25,609 Total Other Income 25,609 Net Loss $ (281,397 ) Loss per share Net loss per share, basic and diluted $ (0.03 ) Basic and diluted weighted average number of common shares outstanding 10,937,071 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 3 BIO-PATH, INC. (A Development Stage Company) STATEMENT OF SHAREHOLDERS' EQUITY For The Period From Inception (May 2007) Through December 31, 2007 Additional Common Stock Paid in Accumulated Date Description Shares Amount Capital Deficit Total May-07 Common stock issued for cash 6,480,994 $ 6,481 $ - $ - $ 6,481 Jun-07 Common stock issued for cash 25,000 25 25 2nd Quarter fund raising expense (26,773 ) (26,773 ) Net loss 2nd Quarter 2007 (56,210 ) (56,210 ) Balances at June 30, 2007 6,505,994 6,506 (26,773 ) (56,210 ) (76,477 ) Aug-07 Common stock issued for cash in seed round 3,975,000 3,975 989,775 993,750 Aug-07 Common stock issued for cash in second round 1,333,334 1,333 998,667 1,000,000 Aug-07 Common stock issued to Placement Agent forservices 530,833 531 198,844 199,375 3rd Quarter fund raising expense (441,887 ) (441,887 ) Net loss 3rd Quarter 2007 (81,986 ) (81,986 ) Balances at September 30, 2007 12,345,161 12,345 1,718,626 (138,196 ) 1,592,775 Nov-07 Common stock issued MD Anderson for License 3,138,889 3,139 2,351,028 2,354,167 4th Quarter fund raising expense (60,506 ) (60,506 ) Net loss 4th Quarter 2007 (143,201 ) (143,201 ) Balances at December 31, 2007 15,484,050 $ 15,484 $ 4,009,148 $ (281,397 ) $ 3,743,235 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 4 BIO-PATH, INC. (A Development Stage Company) STATEMENT OF CASH FLOW FOR THE PERIOD FROM INCEPTION (MAY 2007) TO DECEMBER 31, 2007 From inception 05/10/2007 to 12/31/2007 CASH FLOW FROM OPERATING ACTIVITIES Net loss $ (281,397 ) Adjustments to reconcile net loss to net cash used in operating activities Amortization 27,551 (Increase) decrease in assets Restricted escrow cash (208,144 ) Other current assets (27,434 ) Increase (decrease) in liabilities Accounts payable and accrued expenses 30,173 Escrow cash payable 208,144 Net cash used in operating activities (251,107 ) INVESTING ACTIVITIES Purchase of exclusive license (200,000 ) Net cash used in investing activities (200,000 ) FINANCING ACTIVITIES Proceeds from convertible notes 435,000 Cash repayment of convertible notes (15,000 ) Net proceeds from sale of common stock 1,250,465 Net cash from financing activities 1,670,465 NET INCREASE (DECREASE) IN CASH 1,219,358 Cash,beginning of period - Cash,end of period $ 1,219,358 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for Interest $ - Income taxes $ - Non-cash financing activities Common stock issued upon conversion of convertible notes $ 420,000 Common stock issued to Placement Agent 199,375 Common stock issued to M. D. Anderson for technology license 2,354,167 SEE ACOMPANYING NOTES TO FINANCIAL STATEMENTS 5 Bio-Path, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2007 1. Organization and Business Bio-Path, Inc. (“Bio-Path” or the “Company”) is a development stage company founded with technology from The University of Texas, M. D. Anderson Cancer Center (“MD Anderson”) dedicated to developing novel cancer drugs under an exclusive license arrangement.The Company has drug delivery platform technology with composition of matter intellectual property that enables systemic delivery of antisense, small interfering RNA (“siRNA”) and small molecules for treatment of cancer.In addition to its existing technology under license, the Company expects to have agreements with MD Anderson, which in addition to a close working relationship with key members of the University’s staff, will provide Bio-Path with a strong pipeline of promising drug candidates on a continuing basis.Bio-Path expects the program with MD Anderson to enable the Company to broaden its technology to include cancer drugs other than antisense and siRNA. Bio-Path believes that its core technology, if successful, will enable it to be at the center of emerging genetic and molecular target-based therapeutics that require systemic delivery of DNA and RNA-like material.In total, including the siRNA technology, the Company expects to have up to eight (8) drug candidates under license at various stages of development.The Company’s two lead drug candidates treat chronic myelogenous leukemia and follicular lymphoma, and if successful, could potentially be used in treating many other indications of cancer.These two lead drug candidates will be ready for clinical trials after receiving an investigational new drug (“IND”) status from the FDA.The Company has filed an IND application for its lead drug candidate. The Company was founded in May of 2007 as a Utah corporation.The Company’s operations to date have been limited to organizing and staffing the Company, acquiring, developing and securing its technology and undertaking product development for a limited number of product candidates. As the Company has not begun its planned principal operations of commercializing a product candidate, the accompanying financial statements have been prepared in accordance with principles established for development stage enterprises. 2. Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Concentration of Credit Risk Financial instruments that potentially subject the Company to a significant concentration of credit risk consist of cash.The Company maintains its cash balances with one major commercial bank.The balances are insured by the Federal Deposit Insurance Corporation up to $100,000.As a result, $1,119,358 of the Company’s cash balances are not covered by the FDIC. 6 Intangible Assets/Impairment of Long-Lived Assets As of December 31, 2007, Other Assets totals $2,526,616 for the Company’s two technology licenses, comprised of $2,554,167 in original value acquiring the Company’s technology licenses less accumulated amortization of $27,551.The original value consists of $200,000 in cash paid to MD Anderson plus 3,138,889 shares of common stock granted to MD Anderson valued at $2,354,167.This value is being amortized over a fifteen year (15 year) period from November 7, 2007, the date that the technology licenses became effective.The Company accounts for the impairment and disposition of its long-lived assets in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets.In accordance with SFAS No. 144, long-lived assets are reviewed for events of changes in circumstances which indicate that their carrying value may not be recoverable.The Company estimates that approximately $170,000 will be amortized per year for each future year until approximately 2022. Research and Development Costs Costs and expenses that can be clearly identified as research and development are charged to expense as incurred in accordance with SFAS No. 2, “Accounting for Research and Development Costs.” Stock-Based Compensation The Company currently does not have any stock options or warrants outstanding. Net Loss Per Share – In accordance with SFAS No. 128, Earnings Per Share, and SEC Staff Accounting Bulletin (“SAB”) No. 98, basic net loss per common share is computed by dividing net loss for the period by the weighted average number of common shares outstanding during the period.Under SFAS No. 128, diluted net income (loss) per share is computed by dividing the net income (loss) for the period by the weighted average number of common and common equivalent shares, such as stock options and warrants, outstanding during the period.However, there were no common stock equivalents outstanding as of December 31, 2007. Comprehensive Income Comprehensive income (loss) is defined as all changes in a company’s net assets, except changes resulting from transactions with shareholders.At December 31, 2007, the Company has no reportable differences between net loss and comprehensive loss. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the Company’s consolidated financial statements and accompanying notes. On an ongoing basis, the Company evaluates its estimates and judgments, which are based on historical and anticipated results and trends and on various other assumptions that the Company believes to be reasonable under the circumstances. By their nature, estimates are subject to an inherent degree of uncertainty and, as such, actual results may differ from the Company’s estimates. Income Taxes The Company accounts for income taxes under FASB Statement No.109, Accounting for Income Taxes. Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. 7 New Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS No. 157, “Fair Value Measurements.”SFAS No. 157 establishes a framework for measuring fair value in generally accepted accounting principles, clarifies the definition of fair value within that framework, and expands disclosures about the use of fair value measurements.SFAS No. 157 is intended to increase consistency and comparability among fair value estimates used in financial reporting.As such, SFAS No. 157 applies to all other accounting pronouncements that require (or permit) fair value measurements, except for the measurement of share-based payments.SFAS No. 157 does not apply to accounting standards that require (or permit) measurements that are similar to, but not intended to represent, fair value.Fair value, as defined in SFAS No. 157, is the price to sell an asset or transfer a liability and therefore represents an exit price, not an entry price.The exit price is the price in the principal market in which the reporting entity would transact.Further, that price is not adjusted for transaction costs.SFAS No. 157 is effective for fiscal years beginning after November15, 2007, and interim periods within those fiscal years except for certain nonfinancial assets and nonfinancial liabilities which have been deferred one year.SFAS No. 157 will be applied prospectively as of the beginning of the fiscal year in which it is initially applied.We do not expect adoption of SFAS No. 157 to be material to our financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.”SFAS No. 159 allows entities to voluntarily choose, at specified election dates, to measure many financial assets and financial liabilities at fair value.The election is made on an instrument-by-instrument basis and is irrevocable.If the fair value option is elected for an instrument, SFAS No. 159 specifies that all subsequent changes in fair value for that instrument shall be reported in earnings.SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November15, 2007.We do not anticipate a material impact upon adoption of SFAS No. 159. In December 2007, the FASB issued SFAS No. 141(R), “Business Combinations.”
